PD-0456-15
                           PD-0456-15                                   COURT OF CRIMINAL APPEALS
                                                                                         AUSTIN, TEXAS
April 23, 2015
                                                                        Transmitted 4/22/2015 1:54:38 PM
                                                                          Accepted 4/23/2015 9:48:08 AM
                                                                                          ABEL ACOSTA
                      IN THE COURT OF CRIMINAL APPEALS                                            CLERK
                            OF THE STATE OF TEXAS
                                 NO. _________


  CONTINA FELICIA MEANS
  Appellant,
                                                        On Appeal from the
  V.                                                    County Criminal Court at Law
                                                        No. 11 of Harris County, Texas
                                                        Trial Cause Number 1916493
  THE STATE OF TEXAS



                 PETITIONER'S MOTION TO EXTEND TIME TO FILE
                     PETITION FOR DISCRETIONARY REVIEW


  TO THE HONORABLE JUSTICES OF SAID COURT:

            CONTINA MEANS, Petitioner in the above cause number, would respectfully

  request this Court to grant his motion to extend the time to file her petition for

  discretionary review. In support of said motion, Ms. Means would show unto the

  Court the following:

                                              I.

            This appeal lies from Ms. Means’ conviction in The State of Texas v. Contina

  Felicia Means, Cause Number 1916493 in County Criminal Court at Law No. 11 of

  Harris County, Texas. Ms. Means was charged with the misdemeanor offense of

  theft. Ms. Means was convicted by a jury and sentenced by the trial court to one

  hundred eighty (180) days in the Harris County Jail, probated for one (1) year. Ms.
Means’ conviction was affirmed on March 31, 2015, by the Fourteenth Court of

Appeals in Cause No. 14-14-00211-CR.               Ms. Means’ Petition for Discretionary

Review is due May 1, 2015. This is Ms. Means’ first request for an extension to file

the petition for discretionary review.

                                            II.

       Ms. Means’ attorney of record, Daucie Schindler, is requesting an extension of

time in order to further evaluate the issue involved in the case. An extension of time

is necessary so that the petition for discretionary review can be timely filed and

undersigned counsel can properly consult with Ms. Means. This motion is not made

for the purpose of delay.

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Honorable Court will grant this requested extension of time to file the Appellant's

Petition for Discretionary Review in the above cause for thirty days and extend the

time for filing the petition until June 1, 2015.
                                             Respectfully submitted,

                                             Alexander Bunin
                                             Chief Public Defender



                                             /s/ Daucie Schindler
                                             Daucie Schindler
                                             State Bar No. 24013495
                                             Harris County
                                             Public Defender’s Office
                                             Assistant Public Defender
                                             1201 Franklin 13th Floor
                                             Houston, Texas 77002
                                             Daucie.Schindler@pdo.hctx.net
                                             Tel: 713-368-0016
                                             Fax: 713-368-9278


                         CERTIFICATE OF SERVICE

       I do hereby certify that a copy of the foregoing instrument was this day
electronically served on counsel for the State and by mailing same to the following
parties on this the 22nd day of April, 2015:


      Mr. Allen Curry
      Harris County District Attorney's Office
      Appellate Division
      1201 Franklin, Suite 600
      Houston, Texas 77002

      State Prosecuting Attorney
      P.O. Box 12405
      Austin, Texas 78711


                                             /s/ Daucie Schindler
                                             Daucie Schindler